181 F.2d 189
50-1 USTC  P 9283
R. J. DURKEE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11069.
United States Court of Appeals Sixth Circuit.
April 13, 1950.

H. Melvin Robert, Cleveland, Ohio, for petitioner.
Theron L. Caudle, Charles Oliphant, Rollin H. Transue, Ellis N. Slack, and Irving I. Axelrad, Washington D.C., for respondent.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause was heard on the transcript of record, briefs and arguments of counsel, and on consideration thereof,


2
It is ordered and adjudged that the decision of the Tax Court entered October 6, 1949, be and the same is in all things affirmed upon the grounds and for the reasons set forth in the opinion of the Tax Court entered August 15, 1949.